



                                                    
            
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AWARD AGREEMENT is made and entered into as of ____________________ (the
"Date of Grant"), by and between Pinnacle West Capital Corporation (the
"Company"), and ____________________ ("Employee").
BACKGROUND
A.
The Board of Directors of the Company (the “Board of Directors”) has adopted,
and the shareholders of the Company have approved, the Pinnacle West Capital
Corporation 2012 Long-Term Incentive Plan (the “Plan”), pursuant to which
Restricted Stock Units and Dividend Equivalents may be granted to employees of
the Company and its subsidiaries.

B.
The Company desires to grant to Employee Restricted Stock Units and Dividend
Equivalents under the terms of the Plan.

C.
Pursuant to the Plan, the Company and Employee agree as follows:

AGREEMENT
1.
Grant of Award. Pursuant to action of the Committee which was taken on the Date
of Grant, the Company grants to Employee ___________ ( ) Restricted Stock Units
and related Dividend Equivalents.

2.
Award Subject to Plan. This Restricted Stock Unit Award and the related Dividend
Equivalent Award are granted under and are expressly subject to all of the terms
and provisions of the Plan, which terms are incorporated herein by reference,
and this Award Agreement. In the event of any conflict between the terms and
conditions of this Award Agreement and the Plan, the provisions of the Plan
shall control.

3.
Vesting of Restricted Stock Units.

(a)
Regular Vesting. The Restricted Stock Units granted pursuant to Section 1 will
vest and no longer be subject to the restrictions of and forfeiture under this
Award Agreement on the following dates (each a “Vesting Date”) and as otherwise
set forth in this Section 3:

i.
____ Restricted Stock Units will vest on _______________;

ii.
____ Restricted Stock Units will vest on _______________;

iii.
____ Restricted Stock Units will vest on _______________; and

iv.
The remaining ____ Restricted Stock Units will vest on _______________.

(b)
Normal or Early Retirement, Death or Disability.

i.
Provided that Employee either qualifies for “Early Retirement” or “Normal
Retirement”, as defined in the Pinnacle West Capital Corporation






--------------------------------------------------------------------------------



Retirement Plan (the “Retirement Plan”), or is a Late Career Recipient (as
defined below), the Restricted Stock Units will fully vest and no longer be
subject to the restrictions of and forfeiture under this Award Agreement upon
Employee’s death or Disability.
ii.
The Restricted Stock Units will fully vest and no longer be subject to the
restrictions of and forfeiture under this Award Agreement upon Employee’s
Termination of Employment which constitutes an Early Retirement or a Normal
Retirement.

(c)
Late Career Recipient. If, at the time of Employee’s death, Disability or
retirement, Employee has reached sixty (60) years of age and has been credited
with at least five (5) Years of Service, as defined under the Retirement Plan,
and does not otherwise meet the criteria for Early Retirement or Normal
Retirement under the Retirement Plan, Employee shall be treated for purposes of
this Agreement as a “Late Career Recipient.” Upon the date of a Late Career
Recipient’s retirement (the “Effective Date”), a portion of Employee’s unvested
Restricted Stock Units that would have vested on the next Vesting Date will vest
on a straight pro-rata basis based on the number of days elapsed between the
last Vesting Date (or, if a Vesting Date has not yet occurred, the Date of
Grant) and the Effective Date. Payment will be made on the next Vesting Date
following the Effective Date in accordance with Section 4(a). No fractional
Stock shall be issued. If the Stock payout results in a fractional share of
one-half or greater, such fraction will be increased to provide for the issuance
of a full share of Stock.

(d)
Termination Without Cause. In the event Employee’s employment is terminated by
the Company without cause, the Chief Executive Officer of the Company (the
“CEO”) may determine in his discretion if, to what extent, and when, any
unvested portion of the Restricted Stock Units granted pursuant to this Award
should vest; provided, however, that (i) any vesting of unvested Restricted
Stock Units pursuant to this Section 3(d) shall be approved by the Chair of the
Committee, and (ii) nothing herein shall obligate the CEO to exercise his
discretion to cause any unvested Restricted Stock Units to vest.

(e)
Termination For Cause. Notwithstanding any other provision in this Section 3, in
the event Employee’s employment is terminated for Cause, then regardless of
Employee’s retirement, Early Retirement, Normal Retirement, death or Disability,
Employee shall forfeit the right to receive any cash payment or Stock hereunder
that Employee would otherwise be entitled to receive following his or her date
of termination. For purposes only of this Section 3(e), “Cause” means (A)
embezzlement, theft, fraud, deceit and/or dishonesty by the Employee involving
the property, business or affairs of the Company or any of its subsidiaries, or
(B) an act of moral turpitude which in the sole judgment of the CEO reflects
adversely on the business or reputation of the Company or any of its
subsidiaries or negatively affects any of the Company’s or any of its
subsidiaries’ employees or customers.

(f)
Disability. “Disability” has the meaning set forth for such term in the
Retirement Plan.

4.
Payment.

(a)
Time and Form of Payment. When a Restricted Stock Unit vests in accordance with
Section 3 above, Employee (or his or her estate) shall receive in exchange



2



--------------------------------------------------------------------------------



for each Restricted Stock Unit one unrestricted fully transferrable share of
Stock. Employee may elect, pursuant to Section 4(b), to receive payment for the
Restricted Stock Units payable on any Vesting Date in the form of (i) fully
transferrable shares of Stock, (ii) 50% cash and 50% in fully transferrable
shares of Stock or (iii) 100% cash. Except as provided in Section 3(d) above
following a Termination of Employment without cause, if a Restricted Stock Unit
vests prior to the applicable Vesting Date due to Employee’s status as a Late
Career Recipient or Employee’s Early Retirement or Normal Retirement, the
payment will be made within 30 days of the Vesting Date applicable to such
Restricted Stock Unit. Any cash payment will be based on the Fair Market Value
of one share of Stock determined as of the applicable Vesting Date. The payment
for a Restricted Stock Unit that vests prior to the applicable Vesting Date due
to the death or Disability of Employee, shall be made no later than March 15 of
the year following the year in which Employee dies or becomes Disabled. If
Employee dies after acquiring a vested interest in the Restricted Stock Units
but before receiving payment for the Restricted Stock Units, the payment will be
made to Employee’s designated beneficiary in accordance with the elections
previously made by Employee.
(b)
Election of Form of Payment. No later than ___________, Employee must elect to
receive payment for Employee’s vested Restricted Stock Units and Dividend
Equivalents in (i) fully transferable shares of Stock, (ii) 50% in cash and 50%
in fully transferrable shares of Stock or (iii) 100% in cash by completing and
returning to the Company the election form attached to this Agreement. In the
absence of a timely election by Employee, Employee will receive payment for the
vested Restricted Stock Units and Dividend Equivalents in fully transferable
shares of Stock.

(c)
Dividend Equivalents. In satisfaction of the Dividend Equivalents Award made
pursuant to Section 1, at the time of the Company’s delivery of payment pursuant
to Section 3 or Section 4(a), the Company also will deliver to Employee a
payment equal to the amount of dividends, if any, that Employee would have
received if Employee had directly owned the Stock to which the Restricted Stock
Units relate from the Date of Grant to the applicable Vesting Date, plus
interest on such amount at the rate of 5 percent compounded quarterly. Pursuant
to the election filed by the Employee pursuant to Section 4(b), payment for the
Dividend Equivalents and interest will be made in (i) fully transferrable shares
of Stock, (ii) 50% in cash and 50% in fully transferrable shares of Stock or
(iii) 100% in cash. The number of shares of Stock distributed to Employee will
be determined by dividing the amount of the Dividend Equivalents and interest by
the Fair Market Value of one share of Stock as of the applicable Vesting Date.
No fractional Stock shall be issued. If the Stock payout results in a fractional
share of one-half or greater, such fraction will be increased to provide for the
issuance of a full share of Stock.

(d)
Impact on Retirement Plans. The value of the shares of Stock distributed upon
payment for the Restricted Stock Units and Dividend Equivalents will be
disregarded for purposes of calculating the amount of Employee’s benefit under
any Company retirement plans.

5.
Termination of Award. Except as otherwise provided in Section 3 above or in
Article 15 of the Plan, in the event of the termination of Employee’s employment
with the Company or any of its subsidiaries, whether due to voluntary or
involuntary termination, retirement, death, Disability or otherwise, Employee’s
right to vest in any additional Restricted Stock



3



--------------------------------------------------------------------------------



Units or Dividend Equivalents under the Plan or this Award Agreement, if any,
will terminate. Any unvested Restricted Stock Units and the related Dividend
Equivalents will be forfeited effective as of the date that Employee terminates
active employment with the Company or any of its subsidiaries.
6.
Section 409A Compliance. If the Company concludes, in the exercise of its
discretion, that this Award is subject to Section 409A of the Code, the Plan and
this Award Agreement shall be administered in compliance with Section 409A and
each provision of this Award Agreement and the Plan shall be interpreted to
comply with Section 409A. If the Company concludes, in the exercise of its
discretion, that this Award is not subject to Section 409A, but, instead, is
eligible for the short-term deferral exception to the requirements of Section
409A, the Plan and this Award Agreement shall be administered to comply with the
requirements of the short-term deferral exception to the requirements of
Section 409A and each provision of this Award Agreement and the Plan shall be
interpreted to comply with the requirements of such exception. In either event,
Employee does not have any right to make any election regarding the time or form
of any payment due under this Award Agreement other than the election described
in Section 4(b).

7.
Tax Withholding. Employee is responsible for any and all federal, state, and
local income, payroll or other tax obligations or withholdings (collectively,
the “Taxes”) arising out of this Award. Employee shall pay any and all Taxes due
in connection with a payout of Stock or cash hereunder by having the Company
withhold cash or shares of Stock from such payout.

8.
Continued Employment. Nothing in the Plan or this Award Agreement shall be
interpreted to interfere with or limit in any way the right of the Company or
its subsidiaries to terminate Employee’s employment or services at any time. In
addition, nothing in the Plan or this Award Agreement shall be interpreted to
confer upon Employee the right to continue in the employ or service of the
Company or its subsidiaries.

9.
Confidentiality. During Employee’s employment and after termination thereof for
any reason, Employee agrees that Employee will not, directly or indirectly, in
one or a series of transactions, disclose to any person, or use or otherwise
exploit for Employee’s own benefit or for the benefit of anyone other than the
Company or any of its Affiliates any Confidential Information (as hereinafter
defined), whether prepared by Employee or not; provided, however, that during
the term of Employee’s employment, any Confidential Information may be disclosed
(i) to officers, representatives, employees and agents of the Company and its
Affiliates who need to know such Confidential Information in order to perform
the services or conduct the operations required or expected of them in the
business, and (ii) in good faith by Employee in connection with the performance
of Employee’s job duties to persons who are authorized to receive such
information by the Company or its Affiliates. Employee shall have no obligation
to keep confidential any Confidential Information, if and to the extent
disclosure of any such information is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Employee
shall provide the Company with prompt notice of such requirement, prior to
making any disclosure, so that it may seek an appropriate protective order.

Employee agrees that all Confidential Information of the Company and its
Affiliates (whether now or hereafter existing) conceived, discovered or made by
him during employment exclusively belongs to the Company or its Affiliates (and
not to Employee). Employee will promptly disclose such Confidential Information
to the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. For purposes of this Section 9,
the term “Confidential Information”


4



--------------------------------------------------------------------------------



shall mean and include any information disclosed to Employee any time during
Employee’s employment with the Company or its Affiliates or thereafter which is
not generally known to the public, including, but not limited to, information
concerning the Company’s or its Affiliates’ assets and valuations, business
plans, methods of operation, management, information systems, procedures,
processes, practices, policies, plans, programs, personnel and/or reports or
other information prepared by appraisers, consultants, advisors, bankers or
attorneys.
10.
Restrictive Covenants.

(a)
Non-Competition.  Employee agrees that for a period of 12 months following any
Termination of Employment voluntarily by Employee (other than due to
Disability),  Employee shall not, without the prior written consent of the
Company’s General Counsel, participate, whether as a consultant, employee,
contractor, partner, owner (ownership of less than 5% of the outstanding stock
of a publicly traded company will not be considered ownership under this
provision), co-owner, or otherwise, with any business, corporation, group,
entity or individual that is or intends to be engaged in the business activity
of supplying electricity in any area of Arizona for which the Company or its
Affiliates is authorized to supply electricity.

(b)
Employee Non-Solicitation. Employee agrees that for a period of 12 months
following Employee’s Termination of Employment for any reason, Employee will not
encourage, induce, or otherwise solicit, or actively assist any other person or
organization to encourage, induce or otherwise solicit, directly or indirectly,
any employee of the Company or any of its Affiliates to terminate his or her
employment with the Company or its Affiliates, or otherwise interfere with the
advantageous business relationship of the Company and its Affiliates with their
employees.

(c)
[No Pledging or Hedging. Employee agrees that during his or her term of
employment and for a period of 90 days thereafter, Employee will not pledge,
margin, hypothecate, hedge, or otherwise grant an economic interest in any
shares of Company stock received by Employee pursuant to this Award (net of
shares sold or surrendered to meet tax withholding or exercise requirements). 
This restriction shall extend to the purchase or creation of any short sales,
zero-cost collars, forward sales contracts, puts, calls, options or other
derivative securities in respect of any shares of Company stock.]

(d)
Remedies. If Employee fails to comply with Sections 9, 10(a), [or] 10(b) [or]
[10(c)] in a material respect, the Company may (i) cause any of Employee’s
unvested Restricted Stock Units and related Dividend Equivalents to be cancelled
and forfeited, (ii) refuse to deliver shares of Stock or cash in exchange for
vested Restricted Stock Units or Dividend Equivalents, and/or (iii) pursue any
other rights and remedies the Company may have pursuant to this Award Agreement
or the Plan at law or in equity including, specifically, injunctive relief.

11.
Cooperation with Government Agencies. Employee shall have no obligation to keep
confidential any Confidential Information, if and to the extent disclosure of
any such information is specifically permitted by law, because Employee is
providing information to government investigatory or enforcement agencies, such
as the Nuclear Regulatory Commission, Department of Labor, Equal Employment
Opportunity Commission (or its state equivalent), National Labor Relations
Board, the Occupational Safety and Health



5



--------------------------------------------------------------------------------



Administration (or its state equivalent) or the Securities and Exchange
Commission. This Award Agreement also does not limit Employee’s ability to
communicate with any government agency regarding matters within the agency’s
jurisdiction or otherwise participate in any investigation or proceedings that
may be conducted by such agency, including providing documents or other
information without notice to the Company. Nothing in this Award Agreement shall
prevent Employee from the disclosure of Confidential Information or trade
secrets that: (i) is made: (a) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and
(b) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is permitted to be made, and is made, under
seal. In the event that Employee files a lawsuit alleging retaliation by Company
for reporting a suspected violation of law, Employee may disclose Confidential
Information or trade secrets related to the suspected violation of law or
alleged retaliation to Employee’s attorney and use the Confidential Information
or trade secrets in the court proceeding if Employee or Employee’s attorney:
(i) files any document containing Confidential Information or trade secrets,
under seal if permitted; and (ii) does not disclose the Confidential Information
or trade secrets, except pursuant to or in accordance with a court order. The
Company provides this notice in compliance with federal law, including the
Defend Trade Secrets Act of 2016.
12.
Non‑Transferability. Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except as
provided in the Plan.

13.
Definitions: Copy of Plan and Plan Prospectus. To the extent not specifically
defined in this Award Agreement, all capitalized terms used in this Award
Agreement will have the same meanings ascribed to them in the Plan. By signing
this Award Agreement, Employee acknowledges receipt of a copy of the Plan and
the related Plan prospectus.

14.
Amendment. Except as provided below, any amendments to this Award Agreement must
be made by a written agreement executed by the Company and Employee. The Company
may amend this Award Agreement unilaterally, without the consent of Employee, if
the change (i) is required by law or regulation, (ii) does not adversely affect
in any material way the rights of Employee, or (iii) is required to cause the
benefits under the Plan to qualify for favorable tax treatment either for the
Company or Employee or to comply with the provisions of Section 409A of the Code
and applicable regulations or other interpretive authority. Additional rules
relating to amendments to the Plan or any Award Agreement to assure compliance
with Section 409A of the Code are set forth in Section 17.15 of the Plan



6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed,
as of the Date of Grant, by an authorized representative of the Company and this
Award Agreement has been executed by Employee.
PINNACLE WEST CAPITAL CORPORATION
By: _______________________
Its: _______________________
Date: _____________________




EMPLOYEE
By: _____________________
Date: __________________________




7



--------------------------------------------------------------------------------




Pinnacle West Capital Corporation


RESTRICTED STOCK UNIT AWARD
ELECTION FORM
(applies to Award Agreement dated __/__/____)


INFORMATION ABOUT YOU
Last




First
Middle Initial




Employee ID#
 
In accordance with the terms of the Pinnacle West Capital Corporation 2012
Long-Term Incentive Plan and pursuant to Section 4(b) of the Award Agreement, I
hereby elect to receive payment for the Restricted Stock Units and Dividend
Equivalents that vest on the dates set forth below in the following form (place
an “X” in the “100% Stock” column, in the “50% Cash/50% Stock” column or in the
“100% Cash” column for each of the years and types of Awards set forth below):


 
 
Restricted Stock Units and Dividend Equivalents
 
Vesting Date
100% Stock
50% Cash/
50% Stock
100% Cash
 
__/__/_____
¨
¨
¨
¨
¨
¨
¨
¨
¨
¨
¨
¨
 
__/__/_____
 
__/__/_____
 
__/__/_____
 


__________________________________________
PARTICIPANT NAME (PLEASE PRINT)


__________________________________________
PARTICIPANT SIGNATURE








______________________
DATE





IMPORTANT NOTE:    Please complete and return this Election Form to ________ at
_______ by _____________


8

